Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brian J. Hairston (Reg. No. 46750) on 10/14/2021.

The application has been amended as follows: 
In specification paragraph [0017], line 2, change “a second ECT model” to --a first ECT model--.
In claim 6, line 4, change “second ECT model” to --first ECT model--.

Allowable Subject Matter
3.	Claims 1-21 are allowable. The restriction requirement between species I and II, as set forth in the Office action mailed on 8/20/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 8/202/2021 is withdrawn. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-11, the closest prior art of record fails to teach the features of claim 1: “generating a plurality of electrochemical-thermal (ECT) models corresponding to modeling conditions based on an arbitrary parameter of an ECT model configured to perform modeling of a battery; determining a target parameter of the ECT model based on an error between an actual state of the battery and a model-derived state of the battery obtained by a parallel operation of the plurality of ECT models,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Zhang et al. (“Parallelized Genetic Identification of the Thermal-Electrochemical Model for Lithium-Ion Battery” Advances in Mechanical Engineering


Regarding claims 12-21, the closest prior art of record fails to teach the features of claim 12: “generate a plurality of electrochemical-thermal (ECT) models corresponding to modeling conditions based on an arbitrary parameter of an ECT model configured to perform modeling of a battery; determine a target parameter of the ECT model based on an error between an actual state of the battery and a model-generated state of the battery obtained by a parallel operation of the plurality of ECT models,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tate (US 20190384876 A1) teaches a method for the generation and use of an electro-thermal battery model, suggesting multitasking and parallel processing in general. 
Tazoe et al. (US 20130116954 A1) teaches a method of battery state estimation, involving determining a difference between measured voltage and model-estimated voltage, and sequentially identifying a parameter of the battery model in such a way that the difference converges to zero.
Umeki et al. (US 20120316812 A1) teaches a method of battery state estimation, involving using a current measured value and a terminal voltage measured value to estimate a terminal voltage of secondary battery based on predetermined battery model, and identifying parameter of the secondary battery in a way such that a difference between the terminal voltage measured value and the voltage estimated value is converged to zero.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857